Exhibit 10.6

CARS.COM, INC.

EMPLOYEE STOCK PURCHASE PLAN

ARTICLE 1. PURPOSE

The purpose of this Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to acquire equity ownership in the
Company and encourage employees to remain in the employ of the Company and its
Designated Subsidiaries. It is the intention of the Company to have the Plan
qualify as an “employee stock purchase plan” under Section 423 of the Code. The
provisions of this Plan, accordingly, shall be construed so as to extend and
limit participation in a manner consistent with the requirements of Section 423
of the Code.

ARTICLE 2. DEFINITIONS

Certain terms used in this Plan have the meanings set forth in Appendix I.

ARTICLE 3. ELIGIBILITY REQUIREMENTS

3.1.    Initial Eligibility. Except as provided in Section 3.2, each Employee
shall become eligible to participate in the Plan in accordance with Article 4 on
the first Enrollment Date on or following the later of (a) the date such
individual becomes an Employee; or (b) the Effective Date. Participation in the
Plan is entirely voluntary.

3.2.    Limitations on Eligibility. The Committee may (but need not) determine
that one or more of the following Employees are not eligible to participate in
the Plan:

 

  (a) Employees who have been employed less than two years or any lesser period
established by the Committee;

 

  (b) Employees whose customary employment is twenty hours or less per week or
any lesser number of hours established by the Committee;

 

  (c) Employees whose customary employment is for not more than five months in
any calendar year or any lesser period in any calendar year established by the
Committee; and

 

  (d) Highly compensated employees (within the meaning of Section 414(q) of the
Code) or any subgroup of such highly compensated employees.

No Eligible Employee shall be granted an option under the Plan to the extent
that, immediately after the grant, such Eligible Employee, would own directly or
indirectly, an aggregate of five percent or more of the total combined voting
power or value of all outstanding shares of all classes of stock of the Company
or any Subsidiary (and for purposes of this paragraph, the rules of Section
424(d) of the Code shall apply, and stock which the Employee may purchase under
outstanding options shall be treated as stock owned by the Employee).

 



--------------------------------------------------------------------------------

ARTICLE 4. ENROLLMENT

Any Eligible Employee may enroll in the Plan for any Offering Period by
completing an enrollment election form or by such other means as the Committee
shall prescribe and submitting such enrollment election to the Company, in
accordance with procedures established by the Committee, on or before the
Cut-Off Date with respect to such Offering Period. Unless otherwise determined
by the Committee, the enrollment election and the designated rate of payroll
deduction shall continue for future Offering Periods unless the Participant
changes or cancels, in accordance with procedures established by the Committee,
the enrollment election or designated rate of payroll deduction prior to the
Cut-Off Date with respect to a future Offering Period or elects to withdraw from
the Plan in accordance with Section 8.1.

ARTICLE 5. GRANT OF OPTIONS ON ENROLLMENT

5.1.    Option Grant. Enrollment by an Eligible Employee in the Plan as of an
Enrollment Date will constitute the grant by the Company to such Participant of
an option on such Enrollment Date to purchase Shares from the Company pursuant
to the Plan.

5.2.    Option Expiration. An option granted to a Participant pursuant to this
Plan shall expire, if not terminated for any reason first, on the earliest to
occur of (a) the end of the Offering Period in which such option was granted;
(b) the completion of the purchase of Shares under the option under Article 7;
or (c) the date on which participation of such Participant in the Plan
terminates for any reason.

5.3.    Purchase of Shares. Subject to Section 5.4, an option granted to a
Participant under the Plan shall give the Participant a right to purchase on a
Purchase Date the largest number of whole Shares, as determined by the
Committee, which the funds accumulated in the Participant’s Account as of such
Purchase Date will purchase at the applicable Purchase Price, unless the
Committee, in its discretion, limits the number of Shares purchased by a
Participant in any Purchase Period.

5.4.    Share Purchase Limits.

 

  (a) Notwithstanding any other provision of the Plan to the contrary, unless
the Committee determines otherwise for a future Offering Period or Purchase
Period, no Participant may purchase during a single Offering Period more than
10,000 shares of Common Stock, subject to adjustment as provided in the Plan.

 

  (b) Notwithstanding any other provision of the Plan to the contrary, to the
extent required by Section 423 of the Code, no Employee shall be granted an
option under the Plan (or any other plan of the Company or a Subsidiary intended
to qualify under Section 423 of the Code) which would permit the Employee to
purchase Shares under the Plan (and such other plan) in any calendar year with a
Fair Market Value (determined at the time such option is granted) in excess of
the $25,000 annual limit as required by Section 423 of the Code, with no
Participant purchasing Common Stock with a Fair Market Value in excess of the
following applicable limit:

 

-2-



--------------------------------------------------------------------------------

  i. In the case of Common Stock purchased during an Offering Period that
commenced in the current calendar year, the limit shall be equal to (A) $25,000
minus (B) the Fair Market Value of the Common Stock that the Participant
previously purchased in the current calendar year (under the Plan and all other
employee stock purchase plans of the Company or any Parent or Subsidiary of the
Company);

 

  ii. In the case of Common Stock purchased during an Offering Period that
commenced in the immediately preceding calendar year, the limit shall be equal
to (A) $50,000 minus (B) the Fair Market Value of the Common Stock that the
Participant previously purchased in the preceding year (under the Plan and all
other employee stock purchase plans of the Company or any Parent or Subsidiary
of the Company); or

 

  iii. In the case of Common Stock purchased during an Offering Period that
commenced two calendar years prior to the date of purchase, the limit shall be
equal to (A) $75,000 minus (B) the Fair Market Value of the Common Stock that
the Participant previously purchased in such preceding years (under the Plan and
all other employee stock purchase plans of the Company or any Parent or
Subsidiary of the Company).

For purposes of this Section 5.4(b), the Fair Market Value of Common Stock shall
be determined in each case as of the beginning of the Offering Period in which
such Common Stock is purchased.

 

  (c) The Company shall have the authority to take all necessary action,
including but not limited to suspending the payroll deductions or contributions
of any Participant or returning excess payroll deductions or contributions in
order to ensure compliance with this Section 5.4.

ARTICLE 6. PAYMENT

The Committee may designate the time and manner for payment of Shares to be
purchased during the Purchase Period, including, but not limited to, through
payroll deductions from Compensation, the terms and conditions of which are
designated by the Committee. Payment amounts shall be credited on a bookkeeping
basis to a Participant’s Account under this Plan. All payment amounts may be
used by the Company for any purpose and the Company shall have no obligation to
segregate such funds. No interest accrues on payments by Participants.

 

-3-



--------------------------------------------------------------------------------

ARTICLE 7. PURCHASE OF SHARES

7.1.    Option Exercise. Any option held by the Participant which was granted
under this Plan and which remains outstanding as of a Purchase Date shall be
deemed to have been exercised on such Purchase Date for the number of whole
Shares, as determined by the Committee, which the funds accumulated in the
Participant’s Account as of the Purchase Date will purchase at the applicable
Purchase Price (but not in excess of the number of Shares for which options have
been granted to the Participant pursuant to Section 5.3 and subject to the
limits set forth in Section 5.4). Options for other Shares for which options
have been granted which are not purchased on the last Purchase Date during the
Offering Period shall terminate. Shares shall not be issued with respect to an
option unless the exercise of such option and the issuance and delivery of such
Shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the Shares may then be listed. As a condition to the exercise of an
option, the Committee may require the person exercising such option to represent
and warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares.

7.2.    Refund of Excess Amount. If, after a Participant’s exercise of an option
under Section 7.1, an amount remains credited to the Participant’s Account as of
a Purchase Date, then the remaining amount shall be distributed to the
Participant or carried forward in the Account for application to the purchase of
Shares on the next following Purchase Date as determined by the Committee in
accordance with uniform procedures established by the Committee.

7.3.    Employees of Designated Subsidiaries. In the case of Participants
employed by a Designated Subsidiary, the Committee may provide for Shares to be
sold through the Subsidiary to such Participants, to the extent consistent with
Section 423 of the Code.

7.4.    Pro Rata Allocation. If the total number of Shares for which options are
or could be exercised on any Purchase Date in accordance with this Article 7,
when aggregated with all Shares for which options have been previously exercised
under this Plan, exceeds the maximum number of Shares reserved in Article 12,
the Company shall, in accordance with Article 12, allocate the Shares available
for delivery and distribution in the ratio that the balance in each
Participant’s Account bears to the aggregate balances of all Participants’
Accounts, and the remaining balance of the amount credited to the Account of
each Participant under the Plan shall be returned to him or her as promptly as
possible.

7.5.    Notice of Disposition. If a Participant or former Participant sells,
transfers, or otherwise makes a disposition of Shares purchased pursuant to an
option granted under the Plan within two years after the date such option is
granted or within one year after the date such Shares were transferred to the
Participant, and if such Participant or former Participant is subject to United
States federal income tax, then such Participant or former Participant shall
notify the Company or a member of the Employer in writing of such sale, transfer
or other disposition within ten days of the consummation of such sale, transfer,
or other disposition. To the extent any Shares purchased under the Plan are not
sold or otherwise transferred by Participants and former Participants, such
Participants and former Participants must maintain at the broker designated by
the Committee such untransferred Shares for the greater of (i) two years after
the date the option with respect to such Shares was granted and (ii) one year
after the date such Shares were transferred to the Participant, unless the
Committee determines otherwise.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 8. WITHDRAWAL FROM THE PLAN, TERMINATION OF

EMPLOYMENT, AND LEAVE OF ABSENCE

8.1.    Withdrawal from the Plan. A Participant may withdraw all funds
accumulated in the Participant’s Account from the Plan during any Purchase
Period by delivering a notice of withdrawal to the Company or the Employer (in a
manner prescribed by the Committee) at such time in advance of the Purchase Date
as the Committee may require. If notice of complete withdrawal from the Plan as
described in the preceding sentence is timely received, the Company or the
Employer will cease the Participant’s payroll withholding, or other
contributions to the Plan, and in accordance with uniform procedures established
by the Committee, either all funds then accumulated in the Participant’s Account
shall be used to purchase shares on the Purchase Date for such Purchase Period
or all funds then accumulated in the Participant’s Account shall not be used to
purchase shares but shall instead be distributed to the Participant as soon as
administratively feasible. An Employee who has withdrawn during a Purchase
Period may not return funds to the Company or Employer during the same Purchase
Period and require the Company or Employer to apply those funds to the purchase
of Shares. Any Eligible Employee who has withdrawn from the Plan may, however,
re-enroll in the Plan on a subsequent Enrollment Date, if any, in accordance
with procedures prescribed by the Committee.

8.2.    Termination of Participation. Participation in the Plan terminates
(a) immediately on the date on which a Participant ceases to be employed by the
Company or the Employer for any reason whatsoever or otherwise ceases to be an
Eligible Employee or (b) immediately following the end of the Purchase Period
during which a Participant ceases to be employed by the Company or a member of
the Employer for any reason whatsoever or otherwise ceases to be an Eligible
Employee or (c) at such other time as determined by the Committee, in the
Committee’s discretion and in accordance with procedures established by the
Committee. Notwithstanding the preceding sentence, such Participant may elect to
withdraw from the Plan in accordance with Section 8.1 and the procedures
prescribed by the Committee.

8.3.    Leave of Absence. If a Participant takes a leave of absence, such
Participant shall have the right, in accordance with procedures prescribed by
the Committee, to elect to withdraw from the Plan in accordance with
Section 8.1. To the extent determined by the Committee or required by
Section 423 of the Code, certain leaves of absence may be treated as cessations
of employment for purposes of the Plan.

ARTICLE 9. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION,

DISSOLUTION, LIQUIDATION, MERGER OR ASSET SALE

9.1.    Adjustments Upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company, the right to purchase Shares of
Common Stock covered by a current Offering Period and the number of Shares which
have been authorized for issuance under the Plan for any future Offering Period,
the maximum number of Shares each Participant

 

-5-



--------------------------------------------------------------------------------

may purchase each Offering Period or Purchase Period (pursuant to Section 5.3
and 5.4 hereof), as well as the price per Share and the number of Shares covered
by each right under the Plan which have not yet been purchased shall be
proportionately adjusted in the discretion of the Committee for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, extraordinary cash dividend, combination or
reclassification of the Common Stock, or recapitalization, reorganization,
consolidation, split-up, spin-off, or any other increase or decrease in the
number of Shares effected without receipt of consideration by the Company.
Except as expressly provided otherwise by the Committee, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of Shares.

9.2.    Adjustments Upon Dissolution, Liquidation, Merger or Asset
Sale.    Without limitation on the preceding provisions, in the event of any
dissolution, liquidation, merger, consolidation, sale of all or substantially
all of the Company’s outstanding voting securities, sale, lease exchange or
other transfer of all or substantially all of the Company’s assets, or any
similar transaction as determined by the Committee in its discretion, the
Committee may make such adjustment it deems appropriate to prevent dilution or
enlargement of rights in the number and class of Shares which may be delivered
under Article 12, in the number, class or price of Shares available for purchase
under the Plan and in the number of Shares which an Employee is entitled to
purchase and any other adjustments it deems appropriate. Without limiting the
Committee’s authority under this Plan, in the event of any transaction, the
Committee may elect to have the options hereunder assumed or such options
substituted by a successor entity (or its parent) , to terminate all outstanding
options either prior to their expiration or upon completion of the purchase of
Shares on the next Purchase Date, or to take such other action deemed
appropriate by the Committee.

ARTICLE 10. DEATH

In the event of a Participant’s death prior to the delivery to him or her of any
Shares or cash held by the Company for the account of the Participant under the
Plan, and to the extent permitted by local law, the Company shall deliver such
Shares or cash to the Participant’s estate, or if such delivery is not
practicable in the Committee’s determination in its discretion, then to such
member(s) of the family of the Participant as the Committee may determine in its
discretion.    

ARTICLE 11. ADMINISTRATION

11.1.    Administration by Committee. The Plan shall be administered by the
Committee. The Committee shall have the authority to delegate duties to
officers, directors or employees of the Company as it deems advisable.

11.2.    Authority of Committee. The Committee shall have the full and exclusive
discretionary authority to construe and interpret the Plan and options granted
under it; to establish, amend, and revoke rules and regulations for
administration and operation of the Plan (including, without limitation, the
determination and change of Offering Periods, Purchase Periods and payment
procedures, the requirement that Shares be held by a specified broker, the

 

-6-



--------------------------------------------------------------------------------

requirement of a post-purchase holding period and the establishment of the
exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars); to determine all questions of eligibility, disputed claims and policy
that may arise in the administration of the Plan; to make any changes to the
Plan or its operations to reduce or eliminate any unfavorable accounting
consequences to the extent deemed appropriate by the Committee; and, generally,
to exercise such powers and perform such acts as the Committee deems necessary
or expedient to promote the best interests of the Company, including, but not
limited to, designating from time to time which Subsidiaries of the Company
shall be Designated Subsidiaries. The Committee’s determinations as to the
interpretation and operation of this Plan shall be final and conclusive and each
action of the Committee shall be binding on all persons.

In exercising the powers described in the foregoing paragraph, the Committee may
adopt special or different rules for the operation of the Plan including, but
not limited to, rules which allow employees of any foreign Subsidiary to
participate in, and enjoy the tax benefits offered by, the Plan; provided that
such rules shall not result in any grantees of options having different rights
and/or privileges under the Plan in violation of Section 423 of the Code nor
otherwise cause the Plan to fail to satisfy the requirements of Section 423 of
the Code and the regulations thereunder.

11.3.    Administrative Modification. The Plan provisions relating to the
administration of the Plan may be amended by the Committee from time to time as
may be desirable to satisfy any requirements of or under the federal securities
and/or other applicable laws of the United States or other jurisdiction, to
obtain any exemption under such laws, or to reduce or eliminate any unfavorable
legal, accounting or other consequences or to achieve any other purpose deemed
appropriate by the Committee.

ARTICLE 12. NUMBER OF SHARES

A total of 3,000,000 Shares are reserved for sale and authorized for issuance
pursuant to the Plan. The number of reserved Shares (3,000,000) shall not be
adjusted under Article 9 in connection with the spin-off of the Company from
TEGNA Inc.; however, for events described in Article 9 occurring thereafter it
will be subject to adjustment as set forth in Article 9.    If any option
granted under the Plan shall for any reason terminate without having been
exercised, the Shares not purchased under such option shall again become
available for the Plan. If on a given Purchase Date, the number of Shares with
respect to which options are to be exercised exceeds the number of Shares then
available under the Plan, the Committee shall make a pro rata allocation of the
Shares remaining available for purchase in as uniform a manner as shall be
practical and as it shall determine to be equitable. Shares issued under the
Plan may be authorized but unissued Shares or treasury Shares.

ARTICLE 13. MISCELLANEOUS

13.1.    Restrictions on Transfer. Options granted under the Plan to a
Participant may not be exercised during the Participant’s lifetime other than by
the Participant. Neither amounts credited to a Participant’s Account nor any
rights with respect to the exercise of an option or to receive stock under the
Plan may be assigned, transferred, pledged, or otherwise disposed of in any way
by the Participant other than by will or the laws of descent and distribution.
Any such attempted assignment, transfer, pledge, or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw from the Plan in accordance with Section 8.1.

 

-7-



--------------------------------------------------------------------------------

13.2.    Administrative Assistance. If the Committee in its discretion so
elects, it may retain a brokerage firm, bank, or other financial institution to
assist in the purchase of Shares, delivery of reports, or other administrative
aspects of the Plan. If the Committee so elects, each Participant shall (unless
prohibited by applicable law) be deemed upon enrollment in the Plan to have
authorized the establishment of an account on his or her behalf at such
institution. Shares purchased by a Participant under the Plan shall be held in
the Account in the Participant’s name, or if the Participant so indicates in the
enrollment form, in the Participant’s name together with the name of his or her
spouse in joint tenancy with right of survivorship or spousal community
property, or in certain forms of trust approved by the Committee. The Company
may require that Shares be retained with a broker or agent for a designated
period of time and/or may establish other procedures to permit tracking of
disqualifying dispositions of such Shares.

13.3.    Treatment of Non-U.S. Participants. Participants who are employed by
non-U.S. Designated Subsidiaries, who are paid in foreign currency, and who
contribute foreign currency to the Plan through contributions or payroll
deductions will have such contributions converted to U.S. dollars. The exchange
rate for such conversion will be determined as prescribed by the Committee. In
no event will any procedure implemented for dealing with exchange rate
fluctuations that may occur during an Offering Period result in a purchase price
below the Purchase Date Price permitted under the Plan. Each Participant shall
bear the risk of any currency exchange fluctuations (if applicable) between the
date on which any Participant contributions are converted to U.S. dollars and
the following Purchase Date.

13.4.    Withholding. The Company or any Employer shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company or
any member of the Employer, an amount sufficient to satisfy Federal, state and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of this Plan.

13.5.    Equal Rights and Privileges. Except as provided in Section 13.6, all
Eligible Employees shall have equal rights and privileges with respect to the
Plan so that the Plan qualifies as an “employee stock purchase plan” within the
meaning of Section 423 or any successor provision of the Code and the related
regulations. Notwithstanding the express terms of the Plan, any provision of the
Plan other than Section 13.6 which is inconsistent with Section 423 or any
successor provision of the Code shall without further act or amendment by the
Company or the Committee be reformed to comply with the requirements of
Section 423 of the Code. This Section 13.5 shall take precedence over all other
provisions in the Plan except Section 13.6.

13.6.    Eligible Employees in Other Countries. Without amending the Plan, the
Committee may establish procedures to grant options or otherwise provide
benefits to Eligible Employees of Designated Subsidiaries with non-U.S.
employees on such terms and conditions different from those specified in this
Plan as may, in the judgment of the Committee, be necessary or desirable to
foster and promote achievement of the purposes of the Plan and shall

 

-8-



--------------------------------------------------------------------------------

have the authority to adopt such modifications, procedures, separate offerings,
subplans and the like as may be necessary or desirable (a) to comply with
provisions of the laws or regulations or conform to the requirements to operate
the Plan in a qualified or tax or accounting advantageous manner in other
countries or jurisdictions in which the Company or any Designated Subsidiary may
operate or have employees, (b) to ensure the viability of the benefits from the
Plan to Eligible Employees employed in such countries or jurisdictions and
(c) to meet the objectives of the Plan. Notwithstanding anything to the contrary
herein, any such actions taken by the Committee with respect to Eligible
Employees of any Designated Subsidiary may be treated as a separate offering
under Section 423 of the Code or a subplan outside of an “employee stock
purchase plan” under Section 423 of the United States Code and not subject to
the requirements of Section 423 set forth in the United States Code and this
Plan.

13.7.    Applicable Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.

13.8.    Amendment and Termination. The Board may amend, alter, or terminate the
Plan at any time, subject to the following limitations: (1) The Plan may not be
amended in a way that will cause rights issued under the Plan intended to
qualify under Section 423 of the Code to fail to meet the requirements of
Section 423 of the Code. (2) No amendment that would amend or modify the Plan in
a manner requiring stockholder approval under Section 423 of the Code or the
requirements of any securities exchange on which the Shares are traded shall be
effective unless such stockholder approval is obtained. In addition, the
Committee may amend the Plan as provided in Section 11.3, subject to the
conditions set forth in this Section 13.8.

If the Plan is terminated, the Committee may elect to terminate all outstanding
options either prior to their expiration or upon completion of the purchase of
Shares on the next Purchase Date, or may elect to permit options to expire in
accordance with their terms (and participation to continue through such
expiration dates). If the options are terminated prior to expiration, all funds
accumulated in Participants’ Accounts as of the date the options are terminated
shall be returned to the Participants as soon as administratively feasible.

13.9.    No Right of Employment. Neither the grant nor the exercise of any
rights to purchase Shares under this Plan nor anything in this Plan shall impose
upon the Company or a member of the Employer any obligation to employ or
continue to employ any Employee. The right of the Company or a member of the
Employer to terminate any Employee shall not be diminished or affected because
any rights to purchase Shares have been granted to such Employee.

13.10.    Rights as Stockholder. No Participant shall have any rights as
stockholder unless and until Shares of Common Stock have been issued to him or
her.

13.11.    Governmental Regulation. The Company’s obligation to sell and deliver
Shares of the Company’s common stock under this Plan is subject to the approval
of any governmental authority required in connection with the authorization,
issuance, or sale of such Shares.

 

-9-



--------------------------------------------------------------------------------

13.12.    Code Section 409A. The Plan is intended to be exempt from the
application of Section 409A of the Code, and any ambiguities herein will be
interpreted in order to be exempt from Section 409A of the Code. In furtherance
of the foregoing and notwithstanding any other provision in the Plan to the
contrary, if the Committee determines that an option granted under the Plan may
be subject to Section 409A of the Code or that any provision of the Plan would
cause an option under the Plan to be subject to Section 409A of the Code, the
Committee may amend the terms of the Plan and/or of an outstanding option
granted under the Plan, or take such other action that the Committee determines
is necessary or appropriate, in each case, without the Participant’s consent, to
exempt any outstanding option or future option that may be granted under the
Plan from or to allow any such options to comply with, Section 409A of the Code.
The Company shall have no liability to a Participant or any other party if the
option to purchase Common Stock under the Plan that is intended to be exempt
from or compliant with Section 409A of the Code is not so exempt or compliant or
for any action taken by the Committee with respect thereto. The Company makes no
representation that any option to purchase Common Stock under the Plan is
compliant with Section 409A of the Code.

13.13.    Gender. When used herein, masculine terms shall be deemed to include
the feminine.

13.14.    Condition for Participation. As a condition to participation in the
Plan, Eligible Employees agree to be bound by the terms of the Plan (including,
without limitation, the notification and holding requirements of Section 7.5)
and the determinations of the Committee.

 

-10-



--------------------------------------------------------------------------------

APPENDIX I

DEFINITIONS

“Account” means a recordkeeping account maintained for a Participant to which
Participant contributions and payroll deductions, if applicable, shall be
credited.

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means a committee composed of certain Company employees as may be
designated from time to time by the Compensation Committee of the Board.

“Common Stock” means the Common Stock of the Company.

“Company” means Cars.com, Inc., a Delaware corporation.

“Compensation” means gross earnings, including such amounts of gross earnings as
are deferred by an Eligible Employees (a) under a qualified cash or deferred
arrangement described in Section 401(k) of the Code or (b) under a plan
qualified under Section 125 of the Code but excluding severance pay, equity
compensation or gain from stock option exercises or imputed income arising under
any Company group insurance or benefit program.    The Committee, in its
discretion, may establish a different definition of Compensation for any
subsequent Offering Period.

“Cut-Off Date” means the date established by the Committee from time to time by
which enrollment forms must be received prior to an Enrollment Date.

“Designated Subsidiary” means any Subsidiary that has been designated by the
Committee from time to time in its discretion as eligible to participate in the
Plan and which has adopted the Plan with the approval of the Committee in its
discretion.

“Eligible Employee” means an Employee eligible to participate in the Plan in
accordance with Article 3.

“Effective Date” means the effective date as determined by the Committee.

“Employee” means any individual who is an employee of the Employer for tax
purposes.

“Employer” means the Company or any Designated Subsidiary by which an Employee
is employed.

“Enrollment Date” means the first Trading Day of an Offering Period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

A-1



--------------------------------------------------------------------------------

“Fair Market Value” means, as of any date, the closing trading price for the
Common Stock on any given date during regular trading, or if not trading on that
date, such price on the last preceding date on which the Common Stock was
traded, unless determined otherwise by the Committee using such methods or
procedures as it may establish.

“Grant Date” means a date on which an Eligible Employee is granted an option
under the Plan pursuant to Article 5.

“Grant Price” means the Fair Market Value of a Share on the Grant Date for such
option.

“Offering Period” means each period, if any, designated by the Committee. Each
period shall end no later than 27 months from the Grant Date. The Offering
Period may (but need not) be the same as the Purchase Period and may consist of
one or more Purchase Periods.

“Participant” means an Eligible Employee who has enrolled in the Plan pursuant
to Article 4.

“Plan” means this Cars.com, Inc. Employee Stock Purchase Plan.

“Purchase Date” with respect to a Purchase Period means the last Trading Day in
such Purchase Period.

“Purchase Date Price” means the Fair Market Value of a Share on the applicable
Purchase Date.

“Purchase Period” means each period, if any, designated by the Committee. Each
period shall end no later than 27 months from the Grant Date.

“Purchase Price” means the price designated by the Committee at which each Share
may be purchased under any option. The Purchase Price shall in no event be less
than 85% of the lesser of:

 

  (1) The Grant Price and

 

  (2) The Purchase Date Price.

“Shares” means shares of the Company’s Common Stock.

“Subsidiary” means a corporation, domestic or foreign, of which not less than
50% of the combined voting power is held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary as defined in Section 424(f) of the Code.

“Trading Day” means a day on which the New York Stock Exchange, Nasdaq stock
market or other alternative exchange or service on which the Common Stock is
traded, listed or quoted is open for trading.

 

A-2